DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/03/2021 has been entered. Claims 1-8, 10, and 12-20 are currently pending in the application. The amendments submitted have rendered moot the previously applied rejection under 35 USC 101 of claim 1 for claiming the human anatomy, however the rejection under 35 USC 101 for terms present in claim 18 remains.
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
With regards to the previously applied rejections under 35 USC 103 of the claims, the applicant argues that none of the prior art of record teaches the amended limitations of the positional recitations of the sensors in proximal and distal regions, and that the prior art of record additionally does not teach sensors which differentiate between sources of acid. The examiner respectfully disagrees with this argument. The Zerick reference is now applied to claim 12 in order to teach the limitations of the sensors located more distal from the esophagus relative to the more proximally located sensor previously taught in Jovanovski. Similarly, the tooth positioned sensor of Zerick is utilized to teach the distally located sensor in claim 1. The Zerick reference additionally teaches the limitations of the sensor which may differentiate between the sources of the acid due to its teachings directed to identification of foods.
With further regards to the previously applied rejections under 35 USC 103 of the claims, the applicant argues that the prior art of record does not disclose that the power source and transmitter are both in communication with all of the pH sensors no matter where located on the oral insert because each of the references teaches a separate power source or transmitter for the sensors disclosed. The examiner respectfully disagrees with this argument. In the prior art combination, all of the sensors are connected to power sources and transmitters, therefore they may all be connected to the same transmitters and power sources. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8, 10, and 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
The way that GERD acid and dietary acid are differentiated in claims 1, and 17-18 is an omitted element which is not provided. The both the GERD acid and the dietary acid are measured using the same plurality of recited pH sensors. It is not clear how two or more of the same pH sensors could differentiate between dietary acid and GERD acid. Only the result of a ‘differentiation’ between the two in claim 17 is recited. In a similar way in claims 1 and 17, only the result of pH sensor data from some pH sensors being “distinguishable” from other pH sensor data “categorized as dietary acid” from other pH sensors. It is not clear from the claims what omitted elements, features, or characteristics are necessary to provide a differentiation between dietary acid pH data and GERD acid pH data. For the purposes of examination, the pH sensor data will nevertheless be interpreted to be differentiated based on any possible means of differentiation including but not limited to, time of day, measurements from additional sensors including saliva determinations, pH cutoff thresholds, etc.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 18, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 18 recites the limitations “relative to the patient’s esophagus” and “proximate the patient’s esophagus” respectively. These limitations directly recite the sensors being located in positions defined based on the location of a patient’s esophagus. The claims therefore encompass a human esophagus within their scope.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374274 A1 to Jovanovski, in view of US 2017/0290545 A1 to Zerick et al. (hereinafter Zerick), in further view of US 2011/0140703 A1 to Chiao et al. (hereinafter Chiao), in further view of US 2017/0252140 A1 to Murphy et al. (hereinafter Murphy).
Regarding claim 1, Jovanovski discloses an apparatus for gathering pH data from a patient's mouth (Jovanovski Fig. 3, Element 104), comprising:
An oral insert comprising a contoured region connected to a labial bow (see Annotated Figure 1 below, contoured region including labial bow) and a palate region connected to clasps for securing the oral insert (see Annotated Figure 1 below, palate region connected to clasps). 
A pH sensor positioned in the palate region of the oral insert in respective positions configured to expose the pH sensor for measuring pH (Jovanovski Fig. 3, Element 104; Jovanovski Paragraph 0030, the sensor 104 could be a pH sensor, the sensor should function properly in the environment of the human mouth which is dominated by the secreted saliva).
Wherein the pH sensor is a proximal pH sensor positioned on the oral insert in proximal position (Jovanovski Fig. 3, the proximal direction corresponding to the top of the image and esophagus, and the distal direction corresponding to the bottom of the image and front teeth, sensor 104 is located proximal to the esophagus), and wherein the proximal positions are adjacent the clasps for securing the oral insert (see Annotated Figure 1 below, the clasps are adjacent to the sensor 104 and proximal to the esophagus relative to the distal front teeth).
Distal positions which are adjacent the labial bow (see Annotated Figure 1 below, the labial bow is more distal from the esophagus than the other portions of the device because it is in contact with front teeth).
And at least one data transmission device in respective position in the palate region of the oral insert (Jovanovski Paragraph 0033, transmitter antenna positioned towards the esophageal opening) and separated from all the pH sensors (Jovanovski Paragraph 0033, sensor’s transmitter antenna [the examiner notes that any pH sensor, and the transmitter antenna responsible for transmitting sensor data are different components and therefore they are “separated” because they are not the same element]), wherein the separated data transmission device is in electrical communication across the oral insert with the pH sensor and configured to transmit pH sensor data to a network Paragraph 0047, information of reflux sent wirelessly to a receiving device. Paragraph 0005, the gold standard for diagnosing reflux disease is esophageal pH monitoring. Therefore the data transmission device assembly must be in electrical communication with the pH sensors in order to transmit the pH data to a network).
Wherein the proximal pH sensor provides respective pH sensor data related to gastroesophageal reflux disease (GERD) acid in the patient’s saliva (Jovanovski Fig. 1, sensor 104 is located proximal towards the patient’s esophagus; Jovanovski Paragraph 0020, pH value testing for early diagnosis of GERD).
Jovanovski does not directly disclose:
A plurality of flat pH sensors
The plurality of flat pH sensors positioned in the contoured region of the oral insert
Wherein the plurality of flat pH sensors includes distal pH sensors positioned on the oral insert in distal positions,
The transmitter in electrical communication across the distal contoured region pH sensors
At least one power device positioned in the oral insert
Wherein the respective pH sensor data from the proximal pH sensors is distinguishable from other pH sensor data categorized as dietary acid exposures in the patient’s mouth.
Zerick teaches an oral sensor (Zerick Abstract, intra-oral device system; Zerick Paragraph 0009, intra-oral device 110 may be deployed in a retainer; Zerick Fig. 1, analog sensor element 160 is located on intra-oral device 110). Zerick further teaches the pH sensor is positioned on the oral insert  (Zerick Zerick Fig. 1, sensor element 160 is located on a tooth mount; Zerick Paragraph 0015, the analog sensor 160 may comprise a pH sensor) in a contoured region (Zerick Fig. 1, sensor 160 is on a tooth [the teeth define the contoured region of the mouth as evidenced by element 1220A in Fig. 12 of the applicant’s instant application]). Wherein the plurality of flat pH sensors includes distal pH sensors positioned on the oral insert in distal positions (Zerick Fig. 1, the sensor 160 is located on a tooth, so it would be more distal [further away from] relative to the esophagus than the sensor previously taught in Jovanovski). The transmitter in electrical communication across the distal contoured region pH sensors (Zerick Fig. 1 and Paragraph 0013, transceiver 142 transmits measurements). And wherein the respective pH sensor data from the proximal pH sensors is distinguishable from other pH sensor data categorized as dietary acid exposures in the patient’s mouth (Zerick Paragraph 0015, the sensor 160 may comprise a pH sensor for detecting a condition that may be indicative of salivation and thus eating). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the apparatus for gathering pH data from a patient’s mouth of Jovanovski with the food detecting pH sensor of Zerick for the purpose of adding the functionality of additional sensors for the collection of more data which would result in a better analysis of GERD, because acquiring additional measurements improves accuracy. Additionally the combination of Jovanovski with the teachings of Zerick would provide (Zerick Abstract, determining the identity of the food).
The Jovanovski/Zerick combination does not directly disclose:
A plurality of flat pH sensors
At least one power device positioned in the oral insert
Chiao teaches a device for detecting pH measurements which utilizes multiple pH electrodes (Chiao Paragraph 0095, array of iridium oxide pH sensors). Furthermore, Chiao teaches that the pH detecting electrodes are flat (Chiao Paragraph 0005, iridium oxide thin film fabrication).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the dental based pH sensing device of the Jovanovski/Zerick combination with the array of a plurality of flat pH sensors of Chiao for the purpose of increasing the surface area of the sensing region (Chiao Paragraph 0095, pH sensor detects pH distributions across an area and multiple sensors are able to touch different respective areas) and it is economically advantageous to use iridium oxide thin film sensors (Chiao Paragraph 0005, anodic electrochemical deposition is a cost effective way for fabricating the thin film sensors). 
The Jovanovski/Zerick/Chiao combination does not directly disclose:
At least one power device positioned in the oral insert
Murphy teaches a power supply attached to a dental monitoring system (Murphy Abstract; Murphy Paragraph 0016, power supply for the sensor)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the above Jovanovski/Zerick/Chiao combination with the power supply of Murphy to create a system wherein the oral insert further comprises at least one power source and at least one transmission device, both in electrical communication with the pH sensor for the purpose of powering the oral insert portion of the dental system using a low power system (Murphy Paragraph 0056, the power supply works on low power; [dental pH recording system combined with transmitting antenna from Jovanovski with power supply attached to oral insert of Murphy]).

    PNG
    media_image1.png
    425
    738
    media_image1.png
    Greyscale

Annotated Figure 1 (Corresponding to Jovanovski Fig. 3)

Regarding claim 2, the Jovanovski/Zerick/Chiao/Murphy combination further teaches the apparatus wherein said oral insert comprises a shape that fits against a roof of the patient's mouth (Jovanovski Fig. 3, Element 104).
Regarding claim 3, the Jovanovski/Zerick/Chiao/Murphy combination further teaches the apparatus wherein said oral insert comprises a Hawley retainer (Jovanovski Paragraph 0045).
Regarding claim 4, the Jovanovski/Zerick/Chiao/Murphy combination further discloses the apparatus wherein said oral insert comprises Adams clasps and a labial bow (Jovanovski Paragraph 0047, maxillary form).
Regarding claim 5, the Jovanovski/Zerick/Chiao/Murphy combination further teaches the apparatus further comprising a receiver connected to a computer (Murphy Fig. 2, Analyzer connected to Base Module) to retain pH data in computerized memory for analysis (Murphy Fig. 2, Analyzer, Memory). 
Regarding claim 6, the Jovanovski/Zerick/Chiao/Murphy combination further discloses the apparatus wherein said oral insert comprises said flat pH sensors positioned on both of a contoured region (Zerick Fig. 1, sensor 160 is on a tooth [the front teeth define the contoured region of the mouth]) and a palate region (Jovanovski Fig. 1, element 104 is in the contoured region; Chiao Paragraph 0095, pH sensor detects pH distributions across an area and multiple sensors are able to touch different respective areas).
Regarding claim 8, the Jovanovski/Zerick/Chiao/Murphy combination further teaches the apparatus wherein the oral insert is removable from the mouth via manual manipulation (Jovanovski Paragraph 0023, when and how the device is installed and removed are controlled by human).
Regarding claim 10, the Jovanovski/Zerick/Chiao/Murphy combination teaches the oral insert wherein the flat pH sensors are is so dimensioned as to fit within a patient’s mouth (Jovanovski Fig. 1-3, 5-7 sensor fits inside human mouth; Zerick Fig. 1, tooth).
Regarding claim 19, the Jovanovski/Zerick/Chiao/Murphy combination teaches the apparatus according to claim 1 as above, further comprising mechanical fasteners attaching the pH sensors to the oral insert (Jovanovski Paragraph 0031, there is a receiving mechanism to securely hold the sensor).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374274 A1 to Jovanovski, in view of US 2017/0290545 A1 to Zerick et al. (hereinafter Zerick), in further view of US 2011/0140703 A1 to Chiao et al. (hereinafter Chiao) in further view of US 2017/0252140 A1 to Murphy et al. (hereinafter Murphy), as applied to claim 6 above, in further view of US PN. 5,604,817 to Massen et al. (Hereinafter Massen).
The Jovanovski/Zerick/Chiao/Murphy combination does not directly disclose the apparatus wherein the palate region and the contoured region are separable.
However Massen teaches an oral sensor system with separable regions so that it can be cleaned (Massen Col. 1, Lines 64-66).
Regarding claim 7, it would be obvious to one of ordinary skill in the art at the time of the invention to combine the apparatus for gathering pH data from a patient’s mouth of Jovanovski with the teaching of Massen to modify the apparatus wherein the palate region and (Massen Col. 1, Lines 64-66).

Claims 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0374274 A1 to Jovanovski, in view of US 2017/0290545 A1 to Zerick et al. (hereinafter Zerick), in view of US 2011/0140703 A1 to Chiao et al. (hereinafter Chiao), in further view of US 2017/0252140 A1 to Murphy et al. (hereinafter Murphy), in further view of US 2004/0133089 A1 to Kilcoyne et al (hereinafter Kilcoyne), in further view of NPL Acid Rather than Non-Acid Reflux Burden is a Predictor of Tooth Erosion to Ganesh et al. (hereinafter Ganesh).
Regarding Claim 12, Jovanovski teaches a system for recording pH levels in a patient’s mouth for a period of time (Jovanovski Fig. 3, Element 104 pH sensor) and diagnosing medical conditions (Jovanovski Paragraph 0020, pH value testing for early diagnosis of GERD), the system comprising:
An oral insert comprising clasps and a labial bow, each for securing the oral insert in a patient’s mouth (see Annotated Figure 1 above).
A pH sensor positioned on the oral insert in a respective position configured to expose the pH sensor to the saliva in the patient’s mouth (Jovanovski Fig. 3, Element 104; Jovanovski Paragraph 0030, the sensor 104 could be a pH sensor, the sensor should function properly in the environment of the human mouth which is dominated by the secreted saliva
Wherein the pH sensor is a proximal pH sensor positioned on the oral insert in proximal position (Jovanovski Fig. 3, the proximal direction corresponding to the top of the image and esophagus, and the distal direction corresponding to the bottom of the image and front teeth, sensor 104 is located proximal to the esophagus), and wherein the proximal positions are adjacent the clasps for securing the oral insert (see Annotated Figure 1 below, the clasps are adjacent to the sensor 104 and proximal to the esophagus relative to the distal front teeth).
Distal positions which are adjacent the labial bow (see Annotated Figure 1 below, the labial bow is more distal from the esophagus than the other portions of the device because it is in contact with front teeth).
At least one data transmission device positioned in the oral insert (Jovanovski Paragraph 0033, transmitter antenna should be towards the esophageal opening) and separated from the pH sensor (Jovanovski Paragraph 0033, sensor’s transmitter antenna [the examiner notes that the pH sensor, and the transmitter antenna responsible for transmitting sensor data are different components and therefore they are “separated” because they are not the same element]), 
Wherein the separated data transmission device is in electrical communication via a separate circuit with the pH sensor and wherein the data transmission device is configured to transmit pH sensor data across a network to the computerized memory (Jovanovski Paragraph 0033, transmitter antenna; Jovanovski Paragraph 0047, information of reflux sent wirelessly to a receiving device. Jovanovski Paragraph 0005, the gold standard for diagnosing reflux disease is esophageal pH monitoring. Therefore the data transmission device assembly must be in electrical communication with the pH sensors via a circuit in order to transmit the pH data to a network). 
Memory that stores and records pH readings of saliva in a patients mouth (Jovanovski Paragraph 0048 data stored in the device is reviewed by a professional), tracking dental erosion (Paragraph 0006-0007, dental erosion occurs due to a chemical process and therefore results from reflux disease as one source) and corresponding data (Paragraph 0005, pH data monitoring for reflux) and identifying a source of the dental erosion (Paragraph 0048, the professional decides if more reflux detection is necessary in the patient’s mouth if more data is required).
Jovanovski does not directly disclose:
The plurality of pH sensors positioned in the contoured region of the oral insert
Wherein the plurality of pH sensors includes distal pH sensors positioned on the oral insert in distal positions
The transmitter in electrical communication across the distal contoured region pH sensors
A plurality of pH sensors.
At least one power device positioned in the oral insert and separated from the pH sensors, wherein the separated power device is in electrical communication across the oral insert via respectively separate circuits with the plurality of flat pH sensors.
A processor in data communication with computerized memory storing computer implemented software configured with instructions to record pH reading of saliva in a patient’s mouth.
Photographs documenting erosive lesions on certain teeth of the patient, said photographs being accessible for visual comparison to a scale showing a severity of dental erosion, wherein the comparison to the scale and the pH sensor data correlate acid exposure on the certain teeth
Zerick teaches an oral sensor (Zerick Abstract, intra-oral device system; Zerick Paragraph 0009, intra-oral device 110 may be deployed in a retainer; Zerick Fig. 1, analog sensor element 160 is located on intra-oral device 110). Zerick further teaches the pH sensor is positioned on the oral insert (Zerick Fig. 1, sensor element 160 is located on a tooth mount; Zerick Paragraph 0015, the analog sensor 160 may comprise a pH sensor) in a contoured region (Zerick Fig. 1, sensor 160 is on a tooth [the teeth define the contoured region of the mouth as evidenced by element 1220A in Fig. 12 of the applicant’s instant application]). Wherein the plurality of pH sensors includes distal pH sensors positioned on the oral insert in distal positions (Zerick Fig. 1, the sensor 160 is located on a tooth, so it would be more distal [further away from] relative to the esophagus than the sensor previously taught in Jovanovski). The transmitter in electrical communication across the distal contoured region pH sensors (Zerick Fig. 1 and Paragraph 0013, transceiver 142 transmits measurements).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the apparatus for gathering pH data from a patient’s mouth of Jovanovski with the food detecting pH sensor of Zerick for the (Zerick Abstract, determining the identity of the food).
The Jovanovski/Zerick combination does not directly disclose:
A plurality of pH sensors.
At least one power device positioned in the oral insert and separated from the pH sensors, wherein the separated power device is in electrical communication across the oral insert via respectively separate circuits with the plurality of flat pH sensors.
A processor in data communication with computerized memory storing computer implemented software configured with instructions to record pH reading of saliva in a patient’s mouth.
Photographs documenting erosive lesions on certain teeth of the patient, said photographs being accessible for visual comparison to a scale showing a severity of dental erosion, wherein the comparison to the scale and the pH sensor data correlate acid exposure on the certain teeth
Chiao teaches a device for detecting pH measurements which utilizes multiple pH electrodes (Chiao Paragraph 0095, array of iridium oxide pH sensors). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the dental based pH sensing device of the Jovanovski/Zerick combination with the array of a plurality of pH sensors of Chiao (Chiao Paragraph 0095, pH sensor detects pH distributions across an area and multiple sensors are able to touch different respective areas).
The Jovanovski/Zerick/Chiao combination does not directly disclose:
At least one power device positioned in the oral insert and separated from the pH sensors, wherein the separated power device is in electrical communication across the oral insert via respectively separate circuits with the plurality of flat pH sensors.
A processor in data communication with computerized memory storing computer implemented software configured with instructions to record pH reading of saliva in a patient’s mouth.
Photographs documenting erosive lesions on certain teeth of the patient, said photographs being accessible for visual comparison to a scale showing a severity of dental erosion, wherein the comparison to the scale and the pH sensor data correlate acid exposure on the certain teeth
Murphy teaches at least one power device positioned in the oral insert and separated from the pH sensors, wherein the separated power device is in electrical communication across the oral insert via respectively separate circuits with the plurality of flat pH sensors in a dental monitoring system (Murphy Abstract; Murphy Paragraph 0016, power supply for the sensor [the examiner notes that the sensor, and the power supply are different components and therefore they are “separated” because they are not the same element]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the above Jovanovski/Zerick/Chiao (Murphy Paragraph 0056, the power supply works on low power; [dental pH recording system combined with transmitting antenna from Jovanovski with power supply attached to oral insert of Murphy]).
The Jovanovski/Zerick/Chiao/Murphy combination above does not directly disclose:
A processor in data communication with computerized memory storing computer implemented software configured with instructions to record pH reading of saliva in a patient’s mouth.
Photographs documenting erosive lesions on certain teeth of the patient, said photographs being accessible for visual comparison to a scale showing a severity of dental erosion, wherein the comparison to the scale and the pH sensor data correlate acid exposure on the certain teeth
Kilcoyne teaches a device for identifying reflux (Kilcoyne Paragraph 0064, diagnosing gastroesophageal reflux) using a processor (Kilcoyne Paragraph 0023, microprocessor) in data communication with computerized memory storing computer implemented software configured with instructions to record pH readings (Kilcoyne Paragraph 0063, record physiological parameter data using a memory chip and microprocessor, Kilcoyne Paragraph 0012, pH measured in order to diagnose reflux, Kilcoyne Paragraph 0064, real-time monitoring - therefore potentially measuring pH at any point including when the device is still in the patient’s mouth). Furthermore Kilcoyne teaches that software is responsible for the (Kilcoyne Paragraph 0133, computer software program is responsible for analyzing the physiological parameter data and identify reflux events as moments wherein pH values exceed a given range, the device additionally tracks the data in a graphical representation).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Jovanovski/Zerick/Chiao/Murphy combination of a dentally mounted reflux monitoring device with the processor of Kilcoyne for communicating with the memory storage portion to store data for the purpose of allowing a professional to review the data at any time (Jovanovski Paragraph 0048, data stored in the device can be assessed by a professional). Additionally, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the Jovanovski/Zerick/Chiao/Murphy combination with the additional feature of Kilcoyne of using software to make the manual process of determining reflux in a user of Jovanovski automatic as in Kilcoyne (Kilcoyne Paragraph 0064, real time monitoring can provide nearly immediate evidence of reflux instead of needing to wait longer periods of time through more common 24 hour manual studies) – see MPEP 2144.04(III).
The Jovanovski/Zerick/Chiao/Murphy/Kilcoyne combination does not directly disclose:
Photographs documenting erosive lesions on certain teeth of the patient, said photographs being accessible for visual comparison to a scale showing a severity of dental erosion, wherein the comparison to the scale and the pH sensor data correlate acid exposure on the certain teeth
Ganesh teaches a method of quantifying tooth erosion visually (Ganesh Page 1 “methods,” the Keels-Coffield erosion index was used to score extent and severity of tooth erosion). Photographs documenting erosive lesions on certain teeth of the patient, said photographs being accessible for visual comparison to a scale showing a severity of dental erosion (Ganesh Figure 1, photograph documenting erosive lesions on certain teeth of a patient including labels with the degree of erosion classified by the Keels-Coffield scale [a scale showing dental erosion]; Ganesh top of Page 2, Figure 1 illustrates Keels-Coffield levels of erosion in a patient), wherein the comparison to the scale and the pH sensor data correlate acid exposure on the certain teeth (Ganesh Bottom of Page 2 and top of Page 3, if tooth erosion was present, the location, severity, and the number of teeth affected were recorded, and the severity of tooth erosion was scored based on the Keels-Coffield index, furthermore 24-hour pH testing for suspected GERD was conducted).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne combination with the photograph system of studying tooth erosion of Ganesh for the purpose of providing the user with visual context for comparing the observed tooth erosion with examples of teeth assessed using the standardized Keels-Coffield scale when evaluating the degree of tooth erosion visually (Ganesh top of Page 2, figure 1 illustrates Keels-Coffield levels of erosion in a patient [it would be obvious to present a tooth examiner with such an image with several teeth representing different levels of the scale, in order to help them verify their visual assessment of a subject. This is evident due to the fact that the author decided a visual presentation of the scale was necessary for a reader to understand said scale]; Ganesh Page 6, since the naked eye is limited in its ability to discern subtle enamel changes, more sophisticated visualization modalities may be helpful [using the labeled image in Figure 1 could help an observer identify the degree of tooth erosion and therefore verify their decision by viewing a standardized example]).

Regarding claim 13, the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination discloses the system of claim 12 as above, wherein the network is a wireless data communications network (Kilcoyne Paragraph 0059, radio telemetry for transmission of data).
Regarding claim 14, the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination teaches channels directing saliva from the patient's mouth to the pH sensor for determining the pH level (Murphy Paragraph 0058, the sensors are configured to allow fluid to channel into a compartment where sensors are located).
Regarding claim 15, the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination teaches the system of claim 12 as above for recording pH levels in a patient’s mouth for a period of time (Jovanovski Fig. 3, Element 104) with a transmitting device in electrical communication with the pH sensor (Jovanovski Paragraph 0033, transmitting antenna). The Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination further teaches a power supply in electrical communication with the sensor (Murphy Abstract, power supply and sensor attached to the dental appliance).
Regarding claim 16, the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination teaches the system according to claim 12 as above, wherein the scale is a Keels-Coffield Severity Scale (Ganesh Bottom of Page 2 and top of Page 3, if tooth erosion was present, the location, severity, and the number of teeth affected were recorded, and the severity of tooth erosion was scored based on the Keels-Coffield index, furthermore 24-hour pH testing for suspected GERD was conducted).
Regarding claim 17, the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination teaches the system of claim 12 as above, wherein the comparison differentiates GERD acid exposures from dietary acid exposures in the mouth (Zerick Paragraph 0015, the sensor 160 may comprise a pH sensor for detecting a condition that may be indicative of salivation and thus eating, in one example the sensor 160 could determine when to activate or deactivate another sensor 120 based on the determination that eating is occurring).
Regarding claim 18, the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination teaches the system of claim 12 as above, wherein the plurality of flat pH sensors are positioned in proximal (see Annotated Figure 1 above, sensor is located proximal the esophagus) and distal positions relative to the patient’s esophagus when the oral insert is in the patient’s mouth (Zerick Fig. 1, the sensor 160 is located on a tooth, so it would be more distal [further away from] relative to the esophagus than the sensor previously taught in Jovanovski), wherein the selected pH sensors proximate to the patient’s esophagus provide respective pH sensor data related to gastroesophageal reflux disease (GERD) acid in the patient’s saliva (Jovanovski Fig. 1, sensor 104 is located proximal towards the patient’s esophagus; Jovanovski Paragraph 0020, pH value testing for early diagnosis of GERD), and wherein the respective pH sensor data from the selected pH sensors is distinguishable from other pH sensor data categorized as dietary acid exposures in the patient’s mouth (Zerick Paragraph 0015, the sensor 160 may comprise a pH sensor for detecting a condition that may be indicative of salivation and thus eating, in one example the sensor 160 could determine when to activate or deactivate another sensor 120 based on the determination that eating is occurring).
Regarding claim 20, the Jovanovski/Zerick/Chiao/Murphy/Kilcoyne/Ganesh combination teaches the apparatus according to claim 18 as above, wherein the mechanical fasteners attach the pH sensors to the oral insert in a modular arrangement (Jovanovski Paragraph 0049, if the sensor is not suitable for a performing a new detection, but the capsule is still appropriate, then only modification necessary is to replace the sensor with a different one [the sensor is modular because it can be replaced with a different sensor if a different type of sensing application is deemed necessary]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 3791  
                                                                                                                                                                                                      /TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791